TPI ASSIGNMENT, NOVATION, AND SECOND AMENDMENT
AGREEMENT

relating to

the assignment of the Third Party Interest under and amendments to the Production Sharing Contract
relating to the Rovi Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

RELIANCE EXPLORATION & PRODUCTION DMCC

and

OMY ROVI GmbH
TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION

1

Zz NOMINATION, ASSIGNMENT, AND NOVATION._.
3 AMENDMENTS TO CONTRACT

4 OMV PAYMENTS...

x REPRESENTATIONS...

6 JOINT OPERATING AGREEMENT.

7. GENERAL PROVISIONS.

8 STATUS OF AGREEMENT; COMPLETION
ANNEX | Agreements Pertaining to Contract Area

ANNEX 2 Completion

ANNEX 3 Form of Certificate of Completion

ANNEX 4 JOA Principles
TPI ASSIGNMENT, NOVATION, AND SECOND AMENDMENT
AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date”)
between:

(by THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (ihe
“Government” );

(2) RELIANCE EXPLORATION & PRODUCTION DMCC, a limited liability
company established and existing under the laws of the United Arab Emirates, whose
registered office is at 1-4, Ist Floor, Al Falasi Residence, Center Point Apartment
Building, P.O. Box 125307, Dubai, United Arab Emirates (“Reliance”), and

3) OMY ROVI GmbH, « limited liability company established and existing under the
laws of Austria, whose registered office is at Teabrennstrasse 6-8, 1020 Vienna, Austria
(OoMv")

(each a “Party” and collectively, the “Parties”).

RECITALS

(Ad The Government and Reliance are parties to a Production Sharing Contract dated 22
December 2006, as amended and restated on 6 November 2007, in respect of the Rovi Block
in the Kurdistan Region of Iraq (the “Contract”) and a First Amendment Agreement dated |
August 2010.

(By The Parties wish to procure a 20% participating interest in the Contract for OMV, and OMV
wishes to acquire a 20% participating interest in the Contract.

(cy The Government has determined that OMY should participate as a Third Party Participant
pursuant to the Government's exercise of the Option of Third Party Participation (as such term
is defined in the Contract). Reliance and the Government are each satisfied that OMY has the
financial and technical capability to perform its obligations under the Contract in respect of
the Assigned TPI and have completed all investigations of OMV required under the Contract

(D) In reliance upon the First Amendment Agreement, the Government wishes to exercise the
Option of Third Party Participation in favor of OMV and to cause Reliance wish to make the
assignment and novation in respect of such nomination (the “Assigned TPIT"), and OMV
wishes to accept the nomination and assigament of a 20% participating interest in the
Contract. After the nomination and assignment, Reliance will have an 80% participating
interest and OMV a 20% participating interest, subject to the Government's right to exercise
the Government Interest.
(E)

(Fy

L

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

The Government wishes to further amend the Contract to confirm OMV as a Contractor Entity
with a 20% participating interest (subject to the Government's rights to exercise the
Government Interest) and to obligate OMV and future holders of all or part of the Assigned
TP! to pay Capacity Building Payments (as defined in the Contract as amended by this
Agreement) to the Government. OMY is willing to agree to charge the Assigned TPI with the
Capacity Building Payment obligations and the Parties are willing to agree to the appropriate
amendments to the Contract. Neither Reliance nor any future holders of all or a part of
Reliance's participating interest as of the Effective Date will have any obligation to make
Capacity Building Payments, unless Reliance or such other Person should become a holder of
the Assigned TPL.

The Government will deposit all Capacity Building Payments into a segregated account for
use solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.

DEFINITIONS AND INTERPRETATION

Lt Unless otherwise defined herein (including the recitals), capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Assigned TPI” is defined in Recital (D).
“Business Day” is defined in Clause 4.3.2.
“Contract” is defined in Recital (A).
“Completion Date” is defined in Clause 8.3.
“Cost Determination Date” is defined in Clause 4.3.1_
“Excluded Payments” is defined in Clause 4.6.
“Flest Tranche Assignment Amount” is defined in Clause 4.3_
“Government” is defined in the preamble.
“Joint Operating Agreement” is defined in Clause 6.1.
“OMY” is defined in the preamble.
“Reliance” is defined in the preamble_
“Second Tranche Assignment Amount” is defined in Clause 4.4.
“Third Party” is defined in Clause 7.2.
12 Descriptive headings in this Agreement are for convenience only, do not constitute a

part of this Agreement, and do not affect the construction or interpretation of this
Agreement. A reference to a “Clause” is a reference to a clause of this Agreement. A

ie
13

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

reference to a “participating interest" means an undivided interest in the Contract and
in the Petroleum Operations in respect of the entire Contract Area.

Nothing in this Agreement shall be construed to impair the entitlement of the
Government to exercise the Option of Government Participation in accordance with
Article 4.1 of the Contract.

NOMINATION, ASSIGNMENT, AND NOVATION

21

Reliance and OMY acknowledge that the Government has nominated OMV to
Reliance in respect of the Option of Third Party Participation in the amount of 20%
and that OMV has accepted such nomination. The Government and Reliance each
further acknowledges, to each other and to OMY, that it is satisfied with the results
of its investigation carried out into OMV in accordance with Article 4.9 of the
Contract and that the requirements of Article 4.9 are either satisfied or waived.

In accordance with the Government's nomination of OMV as Third Party Participant,
with effect on and from the Completion Date, Reliance hereby assigns and transfers
all its rights, duties, obligations and liabilities arising in connection with the Assigned
TPI to OMY, and OMV accepts such rights, duties, obligations, and liabilities in
respect of the Assigned TPI. This agreement shall be deemed to be the binding and
enforceable instrument of assignment and novation required to be executed by the
Parties pursuant to Article 4.12(b) (before amendment by this Agreement).

As 4 consequence of the nomination of OMY as the Third Party Participant and the
assignment of the Assigned TP] to OMV:

(a) OMV is a Contractor Entity as of the Effective Date with a 2046
participating interest in the Petroleum Operations in respect of the entire
Contract Area and all the other rights, duties, obligations and liabilities of a
‘Contractor Entity under the Contract as amended by this Agreement;

(b) any and all rights of the Government to assign a Third Party Interest under
Article 4 are fully exercised and extinguished; and

(c) OMYV is the Third Party Participant.

OMY shall perform all of its obligations under the Contract, as amended by this
Agreement, in respect of the Assigned TPE as a Contractor Entity with a 20%
participating interest, whether such obligations arose or arise on, before, or after the
Completion Date, as if OMV had been a Contractor Entity with a 20% participating
interest on and from the Effective Date.

OMY will not be liable for payment of all or any part of the Excluded Payments,
whether the Excluded Payments have been paid prior to, are paid as at, or are paid by
Reliance following the Completion Date.

Reliance shall indemnify, defend and hold harmless OMV from and against (i) all
costs, claims, liabilities, expenses and obligations arising out of or in relation to past
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

‘costs incurred under the Contract for any period before the Completion Date whether
such claim, liability, expense or obligation is brought before or after the Completion
Date (provided that such indemnification shal! be limited to the cumulated amount of
the First Tranche Assignment Amount and Second Tranche Assignment Amount
payments made by OMV to Reliance), or (ii) any breach by Reliance of its
obligations arising out of or in relation to this Agreement (provided further that such
indemnification shall be limited to either the actual loss. cost, claim, or liability
incurred or three (3) times the cumulated amount of the First Tranche Assignment
Amount and Second Tranche Assignment Amount payments made by OMV to
Reliance, whichever is lesser). The indemnities provided by Reliance in (i) and (ii)
above shall not include consequential losses, diminution in value, indirect loss of loss
of profit or revenue, punitive damages, or penalties.

27 The Contract shall continue in full force and effect and its terms will have only
changed to the extent amended by this Agreement.

AMENDMENTS TO CONTRACT

31 As of the Completion Date, the Contract is amended as provided in this Clause 3.

3.2 The preamble is deleted and restated in its entirety:
“BETWEEN
THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“GOVERNMENT");
AND
RELIANCE EXPLORATION & PRODUCTION DMCC, a limited liability
company established and existing under the laws of the United Arab Emirates, whose
registered office is at 1-4, Ist Floor, Al Falasi Residence, Center Point Apartment
Building, P.O, Box 125307, Dubai, United Arab Emirates (“Reliance”):
AND
OMY ROVI GmbH, a limited liability company established and existing under the
laws of Austria, whose registered office is at Trabrennstrasse 6-8, 1020 Vienna, Austria
@OMy").”

33 The recitals are amended:

da) by deleting the existing paragraph (C) and by adding a new paragraph (C):

“(C) The GOVERNMENT concluded 4 production sharing contract
dated 22 December 2006 with Reliance. The original contract was
amended, restated, and superseded in its entirety by this Contract.”:

(b) by deleting the existing paragraphs (D), and (E), and adding a new
paragraph (D):

“(D) = This Contract was amended pursuant to First Amendment
Agreement between the Government and Reliance dated | August
TP! Assignment, Novation, and Second Amendment Agreement ~ Ravi

2010 and by the TPI Assignment. Novation, and Second
Amendment Agreement between the Parties dated | August
2010.";

(c) by renumbering paragraph (F): “(E)"; and
(a) by renumbering paragraph (G): "(FY)".

In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity, and
where the context so requires, includes the Operator.

CONTRACTOR Entity means each of OMV and Reliance and their respective
permitted assignees pursuant to Article 39. At such time as the Government may
exercise the Option of Government Participation, a holder of the Government Interest
is a CONTRACTOR Entity. At any time when there is only one entity constituting
the CONTRACTOR, any reference to “the entities constituting the
CONTRACTOR" or the “CONTRACTOR Entities” oe similar reference, shall be
deemed to mean “the entity constituting the CONTRACTOR.” OMYV and Reliance,
as CONTRACTOR Entities, each own (subject to the Option of Government
Participation as provided in Anticle 4) an undivided participating interest in the
Contract and the Petroleum Operations in respect of the entire Contract Area:

OMY 20%

Reliance 80%".

New definitions are added in Article 1.1 of the Contract in the appropriate
alphabetical order, as follows:

“Annual Reconciliation Statement is defined in Article 32.8.2(c).

Capacity Building Account means a segregated bank account with a reputable
international bank in the name of, and maintained by, the GOVERNMENT, the sole
purpose of which is to support and finance certain infrastructure and capacity
building projects to be identified by the GOVERNMENT in its sole discretion in the
Kurdistan Region.

Capacity Building Bonus is defined in Article 32.2.

Capacity Building Payment - First Tranche means, in respect of the OMY Lnterest
only, six million Dollars (US$6,000,000),

Capacity Building Payments means in respect of each Charged Interest Holder, , the
Capacity Building Payment — First Tranche and the Capacity Building Payment —
Second Tranche Instalments.

Capacity Building Payments — Second Tranche Instalments means the obligation of

each Charged Interest Holder to pay an amount equal to the Capacity Building Value
attributed to such Charged Interest Holder pursuant to Article 32.8.
37

39

TP! Assignment, Novation, and Second Amendment Agreement ~ Ravi

Capacity Building Value means, in respect of any period of determination: for each
Charged Interest Holder. an amount in Dollars equal to the value, established in
accordance with Article 27, of forty-five per cent (45%) of the Charged Interest
Holder's Profit Petroleurn.

‘Charged Interest means all or any part of the participating interest hereunder deemed
held by OMV as of the Effective Date.

Charged Interest Holder means 2 CONTRACTOR Entity to the extent it is the
holder of a Charged Interest. As of the Effective Date, OMV is the only Charged
Interest Holder.

Charged Interest Holders Monthly Statement is defined in Article 32.8.2(a}.
Estimated Total Capacity Building Value is defined in Article 32.8.1 4(e).

Second Amendment Agreement means the TPI Assignment, Novation, and Second
Amendment Agreement between the Government, OMV. and Reliance dated |
August 2010.

Loss or Expense is defined in Article 32.8.8(c).

OMY Interest means all or any part of the twenty per cent (20%) participating
interest hereunder deemed held by OMV as of the Effective Date.

Rights Sale is defined in Article 32.8.14(a).
Signature Bonus is defined in Article 32.1."

Article 4.13 is deleted in its entirety and restated:

“If the GOVERNMENT exercises the Option of Government Participation, the
Goverment Interest shall be assigned under this Article 4 to the Public Company by
the CONTRACTOR Entities peo rata to their respective participating interests under
this Contract.”

Article 4.14 is amended:

(al anew clause (a) is added:

“The CONTRACTOR Entities shall, within a reasonable period of time,
negotiate in good faith and enter into a Joint Operating Agreement and shall,
during the period until the CONTRACTOR Entities enter into a Joint
Operating Agreement, comply with this Article 4.14 as if it is a provision of
this Contract;"; and

(b) existing clauses (a) and (b) are re-lettered “(b)" and “(c)". respectively.

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the

following is inserted: “, subject to Articles 32.8.6(a} and (b),".

In Article 26.9 the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9. where the
GOVERNMENT determines, as provided in Article 32.8.6, that a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity

6
3.10

au

3.12

3.13

3.14

TP! Assignment, Novation, and Secona Amendment Agreement ~ Revi

Building Payments — Second Tranche Instalments under Article 32.8, the
GOVERNMENT will have the rights set forth in Articles 32.8.6 through 32.8.8."

Articles 27.1 and 27.2 and Paragraphs 7, 8, and 9 are amended by adding. after the
woed “Quarter” in each instance in each Article and Paragraph. the words “and Month";
and in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten
«oy.

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10°) day of each Month, the CONTRACTOR shall use reasonable
endeavours to provide a statement to the GOVERNMENT showing the
CONTRACTOR’ s calculations of the value of Petroleum produced and sold from the
Contract Area for the previous Month. Such statement shall include the following
information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the

preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

fe) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
peovided in Article 32.8.2(a)."

In Article 29.1, after the words “shall be in Dollars and shall”, the following words are
added:

“except as provided in the next sentence and Articles 32.8.10 through 32.8.12.";

and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make its Capacity Building Payments -
Second Tranche Instalments as further peovided in Articles 32.8.10 through 32.8.12."

In Article 32.1, the words “the CONTRACTOR” are deleted and replaced with
“Reliance” and the following new sentence is added at the end:

“Neither OMV nor any permitted assignee of OMV is, or will be, liable to the
GOVERNMENT for payment of all or any portion of the Signature Bonus.”

In Article 32.2, the words “the CONTRACTOR” are deleted and replaced with
“Reliance” and the following new sentence is added at the end:
3.15

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

“Neither OMV nor any permitted assignee of OMV is or will be liable to the
GOVERNMENT for payment of all or any portion of the Capacity Building Bonus."”

A new Article 32.8 is added:
“Capacity Building Payments

328

Each Charged Interest Holder is bound by the provisions of this Article 32.8.
The obligations of a CONTRACTOR Entity, to the extent it is a Charged
Interest Holder, as set forth in this Article 32.8, attach to, and may not be
severed from, its Charged Interest. Only OMV (for so Jong as OMV is a
Charged Interest Holder) will have any rights under Article 32.8.14.

328.1 Each Charged Interest Holder shall pay to the GOVERNMENT:

(1) the Capacity Building Payment — First Tranche on demand:
and

{2} from First Production and for the duration of the remainder
of the Development Period. the Capacity Building
Payments — Second Tranche Instalments attributed to such
Charged Interest Holder in accordance with this Article
328.

328.2 In respect of the Capacity Building Payment — Second Tranche
Instalments:

{a) On or before the tenth (10") day of each Month in the

Development Period, the CONTRACTOR shall use reasonable
endeavours to provide to the GOVERNMENT, together with
the monthly production statement prepared by the
CONTRACTOR in accordance with Article 27.4 and the
monthly valuation statement in accordance with Article 25.2(a)
and Paragraph 7.1, a statement (the “Charged Interest Holders
Monthly Statement”) setting out the CONTRACTOR’s
calculation of the Capacity Building Value attributable to each
Charged Imerest Holder for the preceding Month. In each
Charged Interest §=Holders Monthly Statement =the
CONTRACTOR shall detail each item taken into account in
making its calculation of the amounts due from each Charged
Interest Holder, the quantities of Profit Petroleum produced
during the Month covered by such Charged Interest Holders
Monthly Statement, the volumes of such production and Profit
Petroleum sold, the Capacity Buikding Value attributed to such
sales, and the Capacity Building Payments — Second Tranche
Instalment required to be paid with respect thereto by each
Charged Imterest Holder.

(b) On the same date on which the CONTRACTOR provides the

Charged Interest Holders Monthly Statement to the
(ec)

(d)

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

GOVERNMENT in uccordance with Article 32.8.2(a), each
Charged Interest Holder shall pay (except as provided in this
Article 32.8.2(b)) its Capacity Building Payments — Second
Tranche Instalments as shown as owed by such Charged Interest
Holder in the Charged Interest Holders Monthly Statement. If

(1) a Charged Interest Holder has sold any amount of its Profit
Petroleum to (i) the GOVERNMENT or a Public
Company (o¢ a company or an entity owned and controlled,
directly or indirectly, by a Public Company or the
GOVERNMENT), (ii) the State Oil Marketing
Organisation ("SOMO") oe any entity owned and
controlled by the Government of Iraq, or (iii) any other
entity as directed by the entities detailed in (i) and (ii)
above: and if

(2) any such counterparty as identified in Article 32.8.2(b\1)
has not paid the Charged Interest Holder for the Profit
Petroleum lifted by such entity, then:

(3) the Charged Interest Holder will only be liable to pay its
Capacity Building Payments - Second Tranche Instalments
when and to the extent such Charged Interest Holder has
received payment by such counterparty.

The preceding sentence does not apply with respect to, and to
the extent of, sales of Charged Interest Holder's Profit
Petroleum to any other counterparties.

Within thirty (30) calendar days following the date on which the
CONTRACTOR delivered the Final End-of-Year Statement to
the GOVERNMENT foe each Calendar Year in accordance
with Article 26.13 and Paragraph 10, and based on the
information in such Final End-of-Year Statement, the
CONTRACTOR shall use reasonable endeavours to provide to
the GOVERNMENT, in respect of each Charged Interest
Holder. a written reconciliation of the aggregate amount of the
Capacity Building Value and the aggregate payments of
Capacity Building Payments — Second Tranche Instalments
during such Calendar Year period (the “Annual Reconciliation
Statement”).

If the results of an Annual Reconciliation Statement show that
any Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payments — Second Tranche
Instalments in an amount less than the aggregate Capacity
Building Value attributed to such Charged Interest Holder
fe

(g

)

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

during such Calendar Year period, such Charged Interest Holder
shall pay (subject to the same exception as provided in the
second and third sentences of Article 32.8.2(b)) the amount of
the underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the date the
CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT.

Hf the results of an Annual Reconciliation Statement show that a
Charged Interest Holder hus, in the aggregate over the Calendar
Year period covered by the Annual Reconciliation Statement,
made Capacity Building Payments — Second Tranche
Instalments in excess of the Capacity Building Value attributed
to it during such Calendar Year period, and if and t the extent
the GOVERNMENT has agreed with the relevant Charged
Interest Holder in respect of the amount of such overpayment,
such Charged Interest Holder may deduct such overpayment to
the extent that the GOVERNMENT has agreed with the
amount of such overpayment from the next following payments
of Capacity Building Payments — Second Tranche Instalments.
In no event will a Charged Interest Holder be entitled to deduct
more than fifteen per cent (15%) of the amount otherwise
payable from the next following payments of Capacity Building
Payments — Second Tranche Instalments. The right of set-off
against Capacity Building Payments — Second Tranche
Instalments will be a Charged Interest Holder's only remedy in
respect of any overpayment, and the GOVERNMENT will
have no obligation to make any reimbursement or other
compensating payments to the Charged Interest Holder.

If a Charged Interest Holder fails to pay all or part of its
Capacity Building Payments - Second Tranche Instalments
when due in accordance with Article 32.8, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual rate
of LIBOR plus two per cent (2%) compounded monthly from
and including the date the payment was due to, but not
including, the date paid.

If any Capacity Building Payments — Second Tranche
Instalments are due to be paid to the GOVERNMENT a a day
that is either not a banking day in either the place where the
Capacity Building Account is maintained, or the location of the
financial institution through which a Charged Interest Holder
will make such payment, then the Capacity Building Payments —
Second Tranche Instalments will be due on the next following
banking day. A “banking day” is a day (other than a Saturday,

10
TP Assignment, Novation, and Second Amendment Agreement ~ Ravi

Sunday, or public holiday) on which banks are open for general
business in the specified locations.

Capacity Building Account
32.8.3 The GOVERNMENT shall:

328.4

(a) establish and maintain the Capacity Buikding Account,

(b) deposit all Capacity Building Payments (and the proceeds from
any Rights Sale or any financing secured by Capacity Building
Payments) received by the GOVERNMENT into the Capacity
Building Account: and

ic) annually provide a written report to each Charged Interest
Holder of the application of the proceeds of the Capacity
Building Payments (including the application of proceeds from
Rights Sales) in sufficient detail to permit the Charged Interest
Holders to identify the projects to which the GOVERNMENT
has applied the Capacity Building Payments.

Information provided by the GOVERNMENT to Charged Interest
Holders pursuant to Article 32.8.3(c) shall be deemed to be in the
public domain for purposes of Article 36.7(a).

Separate Liability

328.5

Each Charged Interest Holder is separately liable (and not jointly and
severally liable with any other Charged Interest Holder) to the
GOVERNMENT fog its obligations, duties and liabilities under this
Anicle 32.8. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Anticle 32.8.

Breach; Indemnity

32.8.6 (a) If a Charged Interest Holder fails to pay its Capacity Building

Payments — Second Tranche Instalments in full when due
pursuant to Article 32.8, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any lifting
agreement. any sales or marketing agreement, of any other
agreement, automatically be entitled, on not less than sixty (60)
days prior notice to the defaulting Charged Interest Holder and
the CONTRACTOR in the case of the first default, and not less
than thirty (30) days in the case of any subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty-five per cent

11
328.7

2S

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

(45%) of the defaulting Charged Interest Holder's Profit
Petroleum, and

(2) continue so to lift up to forty-five per cent (45%) of the
defaulting Charged Interest Holder's Profit Petroleum for
the remainder of the Development Period_

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulied
Capacity Building Payments - Second Tranche Instalments in
full plus interest in accordance with Article 32.8.2(f) in such
thirty (30) - day period, the GOVERNMENT shall not exercise
its lifting rights under this Anticle 32.8.6 in respect of such
defaulting Charged Interest Holder. In the case of any
subsequent default, he GOVERNMENT may exercise its right
to lift the defaulting Charged Interest Holder's Profit Petroleum
whether of not the defaulting Charged Imerest Holder cures its
default within the thirty (30) - day notice period.

‘The lifting rights of the GOVERNMENT pursuant to Article 32.8.6
are exercisable by way of set-off, without first resort to legal process,
and without any liability or claims of the defaulting Charged Interest
Holder, the CONTRACTOR. the Operator, or any other Person, and
regardless of any provisions of any lifting agreement or provision of
a joint operating agreement or any other agreement tw which the
CONTRACTOR oe a defaulting Charged Interest Holder is a party.
The CONTRACTOR shall ensure that all agreements in respect of
the lifting or sale of Petroleum reflect the GOVERNMENT's
priority rights as set foeth in Article 32.8.6 and this Article 32.8.7.

(a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss or Expense (as defined in
Article 32.8.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of such
defaulting Charged Interest Holder under Articles 32.8.6 and
32.8.7,

(b} The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to, such Loss or
Expense incurred pursuant to Article 32.8.8(a). A defaulting
Charged Interest’ Holder shall cooperate with the
GOVERNMENT ami provide reasonuble assistance in
defending any claims against the GOVERNMENT arising out
of such default of Article 32.8 by the defaulting Charged
Interest Holder.

(c) “Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment, damages,

12
id

{e)

TP Assignment, Novation, and Second Amendment Agreement ~ Ravi

fees or other charge and, to the extent permitted by applicable
law. any court filing fee, court cost, arbitration fee or cost,
witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
reasonable attomeys’ fees. other professionals’ fees, and
disbursements: but does not include consequential bosses,
diminution in value, indirect loss or loss of profit of revenue,
punitive damages, or penalties in respect of any (i) projects
being financed or constructed by the Government with Capacity
Building Payments oe financed of constructed by the
GOVERNMENT with proceeds derived from the exercise of
the GOVERNMENT'S right of lifting under Article 32.8.6 or
(ii) financings of the Government dependent on cash flows from
Capacity Building Payments or dependent on cash flows from
the exercise of the GOVERNMENT's right of lifting.

A claim set forth in a notice from the GOVERNMENT tw a
defaulting Charged Interest Holder will be conclusively deemed
a Loss or Expense if the Charged Interest Holder fails to dispute
the GOVERNMENT 's liability by the end of a thirty (30) - day
period following receipt of the notice from the
GOVERNMENT. The Charged Interest Holder shall promptly
pay the deemed Loss or Expense on demand.

OMV = shall indemnify and hold harmless each
CONTRACTOR Entity which is not a Charged Interest Holder
from any and all Claims raised by the GOVERNMENT and
directly arising out of a breach by OMV of its Capacity Building
Payment obligations under this Article 32.8, provided that such
indemnity shall not include consequential losses. diminution in
value, indirect loss or loss of profit or revenue, punitive
damages, or penalties.

328.9 The GOVERNMENT 's rights under Articles 32.8.6 through 32.8.8

are

mx exclusive and are without prejudice to the

GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction

328.10 Except as provided in Article 32.8.2(e) and notwithstanding any
provision in this Contract to the contrary, each Charged Lnterest
Holder shall pay its Capacity Building Payments - Second Tranche
Tnstalments without (and free and clear of any deduction for) set-off
of counterclaim.

328.11

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.8 is that such Charged
Interest Holder must pay the Capacity Building Payments due and

13
328.12

TP Assignment, Novation, and Second Amendment Agreement ~ Ravi

payable pursuant to this Article 32.8. Accordingly, in respect of its
obligations under this Article 32.8 only and except as provided in
Article 32.8.2(e), each Charged Interest Holder hereby waives any
right to raise by way of set off or invoke as a defence to its
obligations to pay its Capacity Building Payments - Second Tranche
Instalments pursuant to this Article 32.8. whether in law or equity,
any failure by the GOVERNMENT or any CONTRACTOR Entity
to pay amounts due and owing under the Contract or any alleged
claim that such Charged Interest Holder may have against the
GOVERNMENT, Operator, other CONTRACTOR Entity, or any
other Person, whether such claim arises under or relates to this
‘Contract o¢ otherwise.

Each Charged Interest Holder shall make its Capacity Building
Payments - Second Tranche Instalments to the Government by wire
tansfer of immediately available funds in Dollars in accordance with
wire instructions provided by the GOVERNMENT. The making of
any payments by a Charged Interest Holder under this Article 32.8,
or the acceptance of use of any payments by the GOVERNMENT,
does not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Anicle 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of its Capacity Building Value or its Capacity
Building Payment - Second Tranche Instalment due with respect
thereto is subject to Article 15.9.

Assignment, Reversion

328.13

(a) Ifa Charged Interest Holder assigns all or any part of its Charged
Interest, the assignee will be a Charged Interest Holder to the
extent of such assignment and novation.

(b) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR § Entity, o¢ (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Changed Interest Holder is either
assigned and novated or reverts to the remaining
CONTRACTOR Entities as provided in Article 45, then, in
either such case, such assignee of each remaining
CONTRACTOR Entity, as the case may be, will be a Charged
Interest Holder to the extent of such assignment and novation or
reversion, as applicable, provided that the withdrawing or
terminating Charged Interest Holder will be solely liable for any
unpaid Capacity Building Payments — Second Tranche
Instalments attributable to its Charged Interest prior to the date

14
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

of withdrawal or termination and Reliance or any of its
assignees will not be liable for any unpaid Capacity Building
Payments — Second Tranche Instalments attributable to any
Charged Interest prior to the date of such withdrawal or
termination of a Charged Interest Holder.

Rights Sale

328.14 The GOVERNMENT agrees with OMV that the GOVERNMENT
will only enter into a Rights Sale in accordance with this Article
328.14. Only OMY. and only for so long as it is a Charged Interest
Holder, has any rights under this Article 32.8.14. This Article
328.14 does not create any rights under the Contracts (Rights of
Third Parties) Act 1999 of any other Charged Interest Holder,
CONTRACTOR Entity, or other Person (whether or not a party to
this Contract), and OMY and the GOVERNMENT may agree to
any waiver in respect of this Anicle 32.8.14 without the consent of,
of notice to, any other Charged Interest Holder, CONTRACTOR
Entity, or other Person.

(a) For purposes of this Article 32.8.14, “Rights Sale” means a
sale and assignment of the GOVERNMENT’s rights to
receive the Capacity Building Payments — Second Tranche
Instalments in respect of the OMV Interest from OMV.
whether such sale includes any Capacity Building Payments —
Second Tranche Instalments due from another Charged Interest
Holder, and whether for a lump sum payment or in instalment
payments, where the purchaser assumes all payment risk and
all risk as to the amount of Capacity Building Payments —
Second Tranche Instalments, without regard to any guarantees
provided by the GOVERNMENT or other credit
enhancements.

(b} When the GOVERNMENT and a proposed purchaser have
negotiated the final terms of a Rights Sale, the
GOVERNMENT shall (i) notify OMY, for so long as it is a
Charged Interest Holder, of the GOVERNMENT’ intention
to effect a Rights Sale, and (ii) provide OMV with a copy of
all. agreed, final drafts of documents that set forth the terms of
the proposed Rights Sale. Subject to the next sentence, the
GOVERNMENT will consider any objection that OMV may
provide to the GOVERNMENT in respect of the proposed
purchasers. The preceding sentence is a matter of courtesy to
OMY and not an agreement, duty, estoppel, or other obligation
of the GOVERNMENT ad creates no liability for beeach or
obligation to respond.

15
{c)

(d)

fe)

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Subject to the provisions of Article 32.8.14, and for so long as
it is a Charged Interest Holder, OMV has the right to become
the exclusive counter-party to the proposed Rights Sale on
exactly the same terms as the proposed Rights Sale, if, within
thirty (30) days of receipt of the GOVERNMENT's notice
and draft documents pursuant to Article 32.8.14(b), OMV
notifies the GOVERNMENT that OMY (i) accepts all of the
terms of the proposed Rights Sale without any reservations or
conditions, (ii) is exercising its rights under this Article
328.14, and (iii) represents it will (A) close the proposed
Rights Sale within thirty (30) days of such notice and (B) fund
the Rights Sale in accordance with the terms set forth in the
draft, agreed, final documents provided to OMV by the
GOVERNMENT pursuant to Article 32.8.14(b). OMV may
oaly exercise this right with respect to the entire proposed
Rights Sale, and not solely with respect to any portion that
involves Capacity Building Payments - Second Tranche
Instalments in respect of the OMV Interest payable by OMV.

If OMY does not close the acquisition within thirty (30) days
of a notice as contemplated by Article 32.8.14(c), the
GOVERNMENT may close the Rights Sale with the
proposed purchaser under terms and conditions no more
favourable to the proposed purchaser than those set forth in the
GOVERNMENT 's notice and documents provided to OMV
pursuant to Article 32.8.14(b). Hf the proposed purchaser is no
longer willing to enter into the proposed Rights Sale, or is no
longer willing to do so on the same terms and conditions, the
GOVERNMENT will have all rights and remedies against
OMV as are available under aw.

The GOVERNMENT shall not enter into more than three (3)
Rights Sales (a Rights Sale to a CONTRACTOR Entity will
‘not count against such limitation), and no Rights Sale may be
in an amount of Jess than one-third (1/3) of the then Estimated
Total Capacity Building Value at the time of the
GOVERNMENT’s notice pursuant to Clause 32.8.14(b).
Nothing in this Article 32.8.14 prevents the GOVERNMENT
from directly offering a Rights Sale to OMV. For purposes of
this Clause 32.8.14(e), “Estimated Total Capacity Building
Value” means the GOVERNMENT’ reasonable estimate of
the present value of the expected stream of Capacity Building
Payments — Second Tranche Values, based on the expected
production profile, and Petroleum Costs, and using a discount
factor (for purposes of comparison only) of ten per cent (10%).

16
(2)

(bh)

i]

ry)

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

No part of this Article 32.8.14 will apply to (or otherwise bar
or impair) a Rights Sale to a part of the GOVERNMENT, a
Public Company, or a part of the Federal Government of the
Republic of Iraq (including the Central Bank of Irag), in each
case with respect to which the GOVERNMENT is
unrestricted by this Article 32.8.14.

Nothing contained in this Article 32.8.14 will apply to (or
otherwise bar or impair) the GOVERNMENT from
transferring o¢ encumbering all oe any rights to receive the
Capacity Building Payments — Second Tranche Instalments w
@ reputable intemational financial institution or special purpose
vehicle organised solely for the purpose of security relating to
finance organised by 4 reputable intemational financial
institution, The GOVERNMENT shall pay the proceeds of
any such financing arrangement into the Capacity Building
Account.

Each Charged Interest Holder shall fully cooperate with the
GOVERNMENT according to the terms of any Rights Sale or
financing arrangement involving Capacity Building Payments
— Second Tranche Instalments payable by such Charged
Interest Holder, including any requirement that Capacity
Building Payments — Second Tranche Instalments be paid into
@ trust or other specially encumbered account with a reputable
intemationa! financial institution. The GOVERNMENT shall
provide reports on the use of the proceeds of such financing
arrangement to the Charged Interest Holders in accordance
with Article 32.8, (c).

The fights of OMV under this Artic 32.814 will
automatically expire and be void on the fifth (5°) anniversary
of the CONTRACTOR’s declaration of a Commercial
Discovery in accordance with Article 6.10. Any claims that
the GOVERNMENT may have against OMV arising out of
related to OMV's breach of its obligations under Article
32.8.14(d) will not be impaired by this Article 32.8.14(i).

(1) The rights granted to OMV under this Article 32.8.14 are
exclusive and personal to OMV_ OMY shall not assign all
of any part of its rights under this Article 32.8.14. Any
purported assignment will be void and all rights of OMV or
any purported assignee under this Article 32.8.14 will
automatically terminate without notice.

(2) If OMV closes a Rights Sale with the GOVERNMENT,
OMV shall not assign its rights under such Rights Sale

17
3.16

3.17

3.18

3.19

TP! Assignment, Novation, and Second Amendment Agreement ~ Ravi

agreement without the prior consent of the
GOVERNMENT (not to be unreasonably withheld or
delayed). Nothing in this Article 32.8.14(jM2) will limit (or
otherwise bar or impair) OMV from wansferring or
encumbering all or any of its rights to receive the Capacity
Building Payments — Second Tranche Instalments pursuant
to the Rights Sale to a financial institution or special
purpose vehicle organised solely for the purpose of security
relating to finance.

(3) In the event of such assignment of rights under a Rights
Sale agreement in breach of Article 32.8.14(\2). the
GOVERNMENT may elect to terminate such Rights Sale,
free of any claim or liability of OMY or such assignee.

(4) OMY shall indemnify the GOVERNMENT from any Loss
o¢ Expense (as defined in Article 32.8.8(c), above) that may
in any way arise from the exercise by the
GOVERNMENT of its rights under this Article 32.8.14(j).
The GOVERNMENT will retain control over the defence
of, and any resolution or settlement relating to, such Loss or
Expense. OMV shall cooperate with the GOVERNMENT
and provide reasonable assistance in defending any claims
against the GOVERNMENT. A claim set forth in a notice
from the GOVERNMENT to OMY shall be conclusively
deemed a Loss if OMV fails tw dispute the
GOVERNMENT’ liability by the end of a thirty (30) -
day period following receipt of the notice from the
GOVERNMENT. OMYV shall promptly pay the deemed
Loss on demand.

In Article 39.6, the following is added after “Article 4": “and Article 32.8."

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing. this Article 41 will not apply to the GOVERNMENT
in respect of any claim or proceeding arising out of or related to the exercise of rights
by the GOVERNMENT as set foeth in Articles 32.8.6 through 32.8.9, in respect of
which the GOVERNMENT expressly reserves all sovereign immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, of relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.8.6, which
Disputes shall, except only as provided in Article 32.8.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31,” is added “32.8".

18
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

The following consequential amendments are made:

(a) im Paragraph 3.1.9 the words “with the exception of Taxes described in Article
31.2) and bonus payments” are deleted and replaced with “with the exception of
Taxes (described in Article 312), bonus payments, Capacity Building Payments,
and any other payments’;

(b) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance, “,
Capacity Building Payments, or other payments” is added:
(c) the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS": and
(d) in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":
“and Article 32.8."

The following provisions are added to the existing provisions of Article 44.1 under the
existing heading “To the CONTRACTOR”:

“In case of OMV:

OMV Rovi GmbH

Attention: Managing Director

Address: Trabrennstrasse 6-8, 1020 Vienna, Austria

Email: wolfgang.remp@omy.com”

4 OMY PAYMENTS

41

OMY shall pay the Government USS6,000,000 by way of cleared funds on o¢ before
the Completion Date. The Government shall deem its receipt of such payment in full as
(i) the Capacity Building Payment — First Tranche under the Contract as amended by
this Agreement, and (ii) in full discharge of OMV's obligation with respect thereto.

Subject to Clause 4.3, OMY shall pay Reliance an amount equivalent to 100% of the
proportion of the Petroleum Costs incurred by Reliance attributable to the Assigned
TPI up to and including the Completion Date. OMY shall pay the amount payable to
Reliance in two tranches in accordance with this Clause 4.

In accordance with Clause 4.2. and, subject to Clauses 4.6, 4.7 and 4.8, OMY shall pay
USS2.054.940 to Reliance in accordance with wire instructions provided by Reliance
(the “First Tranche Assignment Amount").

43.1 Reliance and OMV agree that the First Tranche Assignment Amount
represents an amount equivalent to 100% of the proportion of the Petroleum
Costs incurred by Reliance up to and including 31 August 2009 (the “Cost
Determination Date”) that is attributable to the Assigned TPI.

19
44

TP! Assignment, Novation, and Second Amendment Agreement ~ Ravi

43.2) OMV shall pay the First Tranche Assignment Amount on the Later of (i) the
Completion Date and (ii) seven Business Days following receipt of wire
instructions from Reliance. “Business Day” means a day (other than a
Saturday, Sunday of public holiday} on which banks are open foe general
business in London, United Kingdom.

433 = Reliance shall forthwith provide its written confirmation of receipt of its
portion of the First Tranche Assignment Amount to OMV and the
Govemment.

Subject to Clauses 4.6, 4.7, and 4.8, OMV shall pay to Reliance amounts equivalent to
1006 of the proportion of the Petroleum Costs incurred by Reliance after the Cost
Determination Date up to and including the Completion Date (collectively, the
“Second Tranche Assignment Amounts”) that are attyibutable to the Assigned TPL
Such Second Tranche Assignment Amounts shall be determined by Reliance on the
basis of cost recovery statementwother records established and maintained in
accordance with the Contract, and Reliance shall notify OMV of such amounts as soon
as reasonably practicable afier the Completion Date, such amounts being subject to
audit and adjustment in accordance with Clause 4.8.

44.1 OMV shall pay the Second Tranche Assignment Amount to Reliance, in
accordance with wire instructions provided by Reliance. within seven
Business Days of the receipt by OMV of notification from Reliance of the
value of such Second Tranche Assignment Amount as peovided in this Clause
4.4 and as audited and adjusted pursuant to Clause 4.8 (if required).

442 Reliance shall forthwith provide its writen confirmation of receipt of its
portion of the Second Tranche Assignment Amount to OMV.

443 If OMV does not pay the Second Tranche Assignment Amount to Reliance
within seven Business Days, then for each day during which the Second
Tranche Assigament Amount (or any portion thereof) is overdue, the unpaid
amount will accrue interest at LIBOR plus two per cent (2%) compounded
monthly.

OMV shall pay its participating interest share of Petroleum Costs that accrue on and
from the Completion Date (taking into account the payments made by it pursuant to
this Clause 4 and excluding the Excluded Payments), and OMY shall pay its
participating interest share of Production Bonuses.

Reliance acknowledges that under the Contract (either before or after amendment by
this Agreement), payment of the Capacity Building Bonus or Signature Bonus is not
recoverable as a Petroleum Cost, the obligation to pay the Capacity Building Bonus and
Signature Bonus is an obligation solely of Reliance in accordance with Articles 32.1
and 32.2 of the Contract, and OMY is not liable under the Contract for payment thereof.
Accordingly, Reliance shall not include payment of the Capacity Building Bonus or the
Signature Bonus pursuant to Articles 32.2 and 32.1 of the Contract (the “Excluded

20
47

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Payments”) us Petroleum Costs for the purposes of determining the First Tranche
Assignment Amount and the Second Tranche Assignment Amount.

Subject to Reliance’s receipt of each of the First Tranche Assignment Amount and the
Second Tranche Assignment Amount, OMV will be entitled to recover the First
Tranche Assignment Amount and the Second Tranche Assignment Amount as
Petroleum Costs in accordance with, and to the extent permitted by, the Contract.

Nothing in this Agreement will impair

(a) the rights of OMV to audit the accuracy of the First Tranche Assignment
Amount o¢ the Second Tranche Assigament Amount, which audit rights shall
be those set out in the 2002 AIPN Model Form Intemational Operating
Agreement: or

(b) any rights of any Purty to audit the accuracy of Petroleum Costs as provided in
the Contract.

Following any audit. each of OMV and Reliance shall forthwith make such payments to
each other as may be necessary by way of adjustment.

Reliance shall provide written wire instructions to OMV in respect of the payment of
the First Tranche Assignment Amount and the Second Tranche Assignment Amount on
or before the Completion Date.

5. REPRESENTATIONS

Sl

OMY represents that it is financially and technically capable of fulfilling its duties and
obligations as a Contractor Entity in respect of the Assigned TPI.

Reliance represents:

5.2.1 The Contract is in full force and effect and it is not in breach of any of its
obligations thereunder.

5.2.2 Except for this Agreement and agreements identified in Annex |. there are no

agreements to Which it and the Government is a party that pertains to
Petroleum Operations in the Contract Area.

5.23 The Contractor's records of Petroleum Costs upon which the First Tranche
Assignment Amount have been calculated are true, accurate, and correct in all
material respects and have been prepared in accordance with the Contract.

5.24 — Reliance has fully paid the Excluded Payments to the Government, and the
obligations of Reliance to the Goverment with respect to the Excluded
Payments have been fully discharged.

5.2.5 Except in relation tw the TP] Nomination Letter, Reliance has not assigned or
wansferred to any Person any rights in respect of the Assigned TPI which
conflict or are inconsistent with this Agreement or the Contract.
54

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

The Government represents to OMV:

53.1

532

533

The Government has not terminated the Contract and has taken no action to
cause the Contract to be terminated.

Except for the agreements identified in Annex |, there are no agreements in
effect to which the Government is a party granting a right to conduct
Petroleum Operations in the Contract Area. The copy of the Contract and the
First Amendment Agreement that has been provided by the Government to
OMY is a true and complete copy of the original agreement.

KEPCO has no claims against Reliance in, arising out of, or relating to the
Contract or Petroleum Operations in the Contract Area, and upon completion
of the assignment and novation of the Assigned TPI to OMV, KEPCO will
thereupon have no claim against OMY or Reliance or any other Person arising
out of or related to such assignment and novation or the purporting nomination
of KEPCO as a Third Purty Participant.

The Government is not a party to any administrative or judicial proceeding,
litigation, or arbitration that is likely to materially prejudice the assignment of
the Assigned TP] to OMY pursuant to this Agreement or the amendments to
the Contract contemplated by this Agreement,

The entry into and performance of this Agreement by the Government has
been authorised by the Regional Council for the Oil and Gas Affairs of the
Kurdistan Region - Iraq.

Each of OMY and Reliance. individually foe itself only, represents:

SAL

542
543

Tts entry into and performance of this Agreement have been authorised by all
necessary company action.

This Agreement constitutes a valid, legal, and binding agreement of it.

ft has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement.

Except as provided in the next sentence, there is no Law or agreement to which
it is a party that conflicts with, prevents entry into, delivery, and performance
by it of, or calls into question the validity, legality and enforceability against it
of, this Agreement. No representation is made in respect of the aws of the
Kurdistan Region or lrag.

It is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it.

Neither it nor any of its Affiliates has made, offered, of authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage. whether directly or through any other Person, wo

22
55

5.6

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

or for the use or benefit of any public official (Ae. any person holding a
legislative, administrative or judicial office, including any person employed by
or acting on behalf of the Government) or any political party or political party
official or candidate for office, where such payment, gift, promise or
advantage violate (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of incorporation or its principal place of business, oe (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999. and the
Convention's Commentaries, No part of its participating interest under
{including any profits it may derive in respect of) the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to o for
the benefit (directly or indirectly) of any public official or any political party
or political party official o¢ candidate for office of the Kurdistan Region or
Federal Republic of Iraq.

The Government represents to Reliance that KEPCO has no claims against Reliance in,
arising out of, or relating to the Contract or Petroleum Operations in the Contract Area.

Except as provided in the next sentence, the relevant Party makes the representations
and warranties set out in this Clause 5 on the Agreement Date and on the Completion
Date. The representations of the Government in clauses 5.3 and 5.5 are made only on
the Completion Date.

JOINT OPERATING AGREEMENT

ol

Subject to the provisions of the Contract, Reliance and OMV shall negotiate in good
faith and endeavour to execute, within six months of the Completion Date, a joint
operating agreement (the “Joint Operating Agreement”) using the 2002 AIPN Model
Form International Operating Agreement as the basis for negotiations and incorporating
the principles detailed in Annex 4 and Article 4.14 of the Contract. Reliance will
continue to be the Operator under the Contract and will be the Operator pursuant to
such Joint Operating Agreement.

Subject to the provisions of the Contract and until such time as a Joint Operating
Agreement has been entered into in accordance with Clause 6.1, Reliance, as the
Operator, shall obtain the consent of OMV for:

fa) the approval of a Work Program to be submitted to the Government; and

(b) any over-expenditure as set out in article 6.8 of the 2002 AIPN Model Form
International Operating Agreement.
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

GENERAL PROVISIONS

TA

72

73

7A

75

7.6

Articles 36 Unformation and Confidensiality), 39 (Assignment and Change of Control),
41 (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and Arbitration), and
44 (Notices) of the Contract apply to this Agreement. Unless otherwise specifically
deleted, amended or otherwise changed in this Agreement, all other terms and
conditions of the Contract shall remain valid, enforceable and in full effect.

This Agreement does not create any right under the Contracts (Rights of Third Parties)
Act 1999 that is enforceable by any Person who is not a Party (a “Third Party”). The
Parties may rescind or vary the terms of this Agreement without notice to or the consent
of any Third Party.

Except for the Contract, this Agreement constitutes the final, complete and exclusive
expression of the Parties’ agreement on the matters contained in this Agreement. All
prior and contemporaneous negotiations and agreements between the Parties on the
matters contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings. In entering into
this Agreement, neither Party has relied upon any statement, representation, warranty or
agreement of the other party except for those expressly contained in this Agreement.
There is no condition precedent to the effectiveness of this Agreement, and there are no
repeesentations o¢ warranties, in each case other than those expressly stated in this
Agreement. Nothing in this Agreement will limit or exclude a Party's liability arising as
a result of fraud or fraudulent concealment.

Each Party shall timely exercise all reasonable endeavours to take. or cause to be taken,
all actions necessary o¢ desirable to consummate and make effective the transactions
this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Purties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing signed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Goverment. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of the
Parties, will operate as a waiver o¢ estoppel of any right, remedy, o¢ condition. A waiver
made in writing on one occasion will be effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver o¢ amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties.

The Purties may execute this Agreement in three counterparts, each of which constitutes
an original, and all of which, collectively, constitute only one agreement. The signatures
of all of the Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or electronic scan is as effective as

24
17

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

executing and delivering this Agreement in the presence of the other Parties. This
Agreement is effective upon delivery of one executed counterpart from euch Party to
each of the other Parties.

This Agreement (and any non-contractual obligations arising out of o¢ in connection
with it) is governed by English law.

STATUS OF AGREEMENT; COMPLETION

8.1

Clauses | (Definitions and Interpretation}, Clause 5 (Representations), 7 (General
Provisions), and this Clause 8 (Stanes of Agreement; Completion) come into force on
the Agreement Date.

‘The remaining Clauses of this Agreement other than those listed in Clause 8.1 will only
come imo force on the Completion Date.

‘The requirements for completion are set forth in Annex 2. The Completion Date means
and will be the date set forth in a certificate of completion signed by the Minister of
Natural Resources, OMY, and Reliance in the form and coment as set forth in Annex 3.

If the Completion Date has not occurred by 31 August 2010. or such later date as the
Government may set, then this Agreement shall terminate automatically and, except as
provided in Clause 8.5, the Parties shall weat this Agreement as void aby initio.

On termination under Clause 8.4, each Party will be discharged from any further
obligations or liabilities under this Agreement without prejudice to any liabilities that
have accrued up to the date of termination of this Agreement. If OMV has made any
payments pursuant to Clause 4 prior to termination of this Agreement, the recipient
shall promptly return such payment to OMV.

[Signature page follows.)
TPI Assignment, Novation, and Second Amendment Agreement — Rovi

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On bebaif of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region — Iraq

Barham Salih Ashti Hawrami

For and on behalf of OMV Rovi GmbH:

For and on behalf of Rellance Exploration & Production DMCC:

[Signature page to TPT Assignment, Novation and Second Amendment Agreement - Rovil

26
TPS Assignment, Novation. and Second Amendment Agreement - Ravi

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Goverment
‘On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region ~ Iraq

Signature:.
Barham Salih

Fiance Mane gee
Kemeny  Hordocker

[Signature page to TP! Assignment, Novation and Second Amendment Agreement - Rovi|

26
TP! Assignment, Novation. and Second Amendment Agreement — Row

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region — Lraq

ST SIGRATING: 101s eysarpnsancorenrnysonseacsces
Barham Salih Ashti Hawrami

For and on behalf of OMV Rovi GmbH:

AGB UINNG: ners on pues ncrarniannernenpsanppurnces
Title:
Name:

For and on behalf of Reliance Exploration & Production DMCC:

[Signature page to TPI Assignment, Novation and Second Amendment Agreement ~ Rovi|
r

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Annex I

Agreements Pertaining to Contract Area

Production Sharing Contract dated 6 November 2007.
Production Sharing Contract dated 22 December 2006 (superseded by #1).

First Amendment Agreement dated | August 2010 between the Government and Reliance.
nr

TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Annex 2

Completion

The completion requirements of the Government are:

(a) Receipt of US$6,000,000 from OMY in discharge of the Capacity Building Payment - First
Tranche,

(b) Receipt of board resolutions and signing authorities from OMY and Reliance in foem and
content reasonably satisfactory to the Government, and

(c) The Government is satisfied that each of the representations of a Party made to the
Goverment are true and correct as of the Agreement Date and as of the Completion Date,

The completion requirements of OMV are:

(a) OMV has received a fully executed copy of this Agreement,

(b) Receipt of wire instructions from Reliance and the Government;
(c) Receipt of board resolutions and signing authorities from Reliance;

(d) OMYV is satisfied that the First Tranche Assignment Payments does not include provision for
the payment of any Excluded Amounts;

(e} OMYV is satisfied that each of the representations of the other Parties made to OMY are true
and correct as of the Agreement Date and the Completion Dare; and

The completion requirements of Reliance are:
(a) Reliance has received a fully executed copy of this Agreement;
(b) Receipt of the First Tranche Assignment Amount by Reliance;
(c) Receipt of board resolutions and signing authorities from OMY; and

(d) Reliance is satisfied that each of the representations of the other Parties made to Reliance are
tue and correct as of the Agreement Date and the Completion Date.

28
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Annex 3

Form of Certificate of Completion

COMPLETION DATES 2000

This Certificate of Completion is signed and delivered pursuant to Clause 8.3 of the Assignment,
Novation, and Amendment Agreememt by and between the undersigned (the “Agreement”). Terms used
in this certificate of completion have the meanings set forth in the Agreement.

Each of the undersigned parties to the Agreement:

1. represents that the representations of such Party were tue as of the Agreement Date and are true as of
the Completion Date;

2. certifies to the other Parties that all of the requirements for completion in respect of itself in the
Agreement has been satisfied or waived; and

3. agrees the Completion Date shall be the date set forth in this certificate of completion as the
Completion Date and that, in accordance with Clause 8.2, all of the terms of the Agreement are in full
force and effect.

‘The Purties may execute this certificate in three counterparts, each of which constitutes an original, and
wll of which, collectively, constitute only one certificate of completion. The signatures of all of the Parties
need pot appear on the same counterpart, and delivery of an executed counterpart signature page by
facsimile or email is as effective as executing and delivering this certificate in the presence of the other
Parties. This certificate is effective upon delivery of one executed counterpart from each Party to each of
the other Parties, and is only effective when each Party has signed it.

[Signanere page follows.
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

For and on behalf of OMV Rovi Limited:

For and on behalf of the Kurdistan Regional Government of Iraq:

Minister of Natural Resources
Kurdistan Regional Goverment
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

[Signature page to the Certificate of Completion - Rovi}
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

Annex 4

1. Tn this Annex 4:

“AIPN Models” means the Model JOA and the Model Accounting Procedure.
“JOA Parties” means OMV and Reliance.
“JOA Principles” means:

fa)
{b)
fe)
(a)

(e)

(eh

(gs)
(hy

ui)
ik)

Article 3.2(A) - Participating Interest in accordance with the Agreement;
Article 4.1 - Operator: Reliance;
Article 4.8 —- No Commingling of funds (alternative 1);

Article 5.9 — amended to read: a general voting pass-mark for the operating
committee of an affirmative vote of an agreed percentage of the Participating
Interests, which shall not be more than 75% of the Participating Interests:

OMY consent for the following decisions:

~ Drilling deepening. testing, sidetracking, plugging back, recompleting or
reworking of exploration wells,

- Determination and declaration of commercial discovery,
- Approval of or amendment to the development plan,

- Abandonment/decommissioning

the two members designated by the Contractor to participate in the Management
Comumitiee will be one Reliance representative and one OMY representative;

Article 7.1 - exclusive operations:

Option (D) alternative | - exclude any operation pursuant to an approved
Development Plan;

Article 7.12(F) - Operator non Consenting Party may resign (alternative 2);
Article 9.2 — disposition of crude oil: - lifting agreement to be concluded three (3)
months prior to the anticipated date of commencement of commercial production
(alternative 2),

Article 18.1 - English law as applicable Law (altemative 1);

Article 18,2 Arbitration — ICC arbitration and expert determination;

Non-Operator audit rights in accordance with Section 1.8.1 of the Model
Accounting Procedure, which must provide for at least 90 days advance notice in
the first line thereof and a period of 24 months following the end of the relevant
Calendar Year in the fourth and thirwenth lines thereof:

31
TP! Assignment, Novation, and Second Amendment Agreement ~ Rovi

“Joint Operating Committee” has the meaning set forth in the Model JOA.

“Model Accounting Procedure” means the 2004 AIPN Model Form International Accounting
Procedure.

“Model JOA” means the 2002 AIPN Model Form International Operating Agreement.

“Participating Interest” has the meaning set forth in the Model JOA,

OMY and Reliance shall endeavour to agree, within three months of the Agreement Date, a
joint operating agreement using the AIPN Models as the basis for negotiations. Reliance shall
provide OMV with a first draft joint operating agreement based on the AIPN Models that is
consistent with this annex 4_

The JOA Parties shall apply the JOA Principles from the Completion Date until such time as
the JOA Parties have signed a joint operating agreement.
